DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
 
Status of Claims
Claims 1-5 are pending in the current application.
Claim 5 is newly added in the current application.

Declaration under 37 C.F.R. § 1.132
The Declaration under 37 CFR 1.132 filed April 27, 2022 is insufficient to overcome the rejection of claims 1-5 based upon the rejections under 35 USC § 103 as set forth below because:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See MPEP 716.02(d).  The nonobviousness of a broader claimed range [or genus] can be supported by evidence based on unexpected results from testing a narrower range [or species] if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).  See MPEP 716.02(d), I.  The present claims recite very broad genus components of “an acrylic resin,” “an ultraviolet curing resin,” and “an amine-based blocked isocyanate resin”; whereas the Inventive Examples of Table 1 of the specification and the Declaration only provide inventive data pertaining to one or two species.  For example, all of the inventive examples only utilize one species of acrylic resin of Dianel LP-3106; two species of ultraviolet curing resin of CN9002 and CN978 (only 1 example at 100 parts by weight); and one species of amine-based blocked isocyanate resin of XMN3030 (see Specification as originally filed, [0030]-[0034], Table 1).  Based upon the very limited examples, one of ordinary skill in the art would not be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value of the data.  One of ordinary skill in the art would not be able to determine that all species within the very broadly claimed genus components of “an acrylic resin,” “an ultraviolet curing resin,” and “an amine-based blocked isocyanate resin” would necessarily exhibit the asserted superior properties.  Therefore, the present claims are not commensurate in scope with the limited inventive examples.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s remarks and amendments filed on April 27, 2022 have been fully considered.
Applicant argues that the effect of the claimed invention is neither taught nor suggested by the cited prior art.
This is not persuasive for the following reasons.  It is noted that the features upon which applicant relies (i.e., improved properties over the problems of a conventional ultraviolet curing-type sealing material that include moisture susceptibility, physical property deterioration, silica filler aggregation, air expansion, and poor appearance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  No characterization of properties are recited within the present claims that distinguish over the prima facie case of obviousness established in view of the cited prior art. 
Moreover, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As set forth in the grounds of rejection below, it would have been obvious to one of ordinary skill in the art to arrive at embodiments that render obvious the present claims in view of the teachings, guidance, and motivation provided by the cited prior art with a predictable and reasonable expectation of success (see MPEP 2143).
Applicant asserts that the present invention exhibits unexpectedly superior results.
This is not persuasive because of the following.  As discussed in the response to the Declaration above in section Declaration under 37 C.F.R. § 1.132, the present claims are not commensurate in scope with the very limited examples that are provided.  One of ordinary skill in the art would not be able to determine that all species within the very broadly claimed genus components of “an acrylic resin,” “an ultraviolet curing resin,” and “an amine-based blocked isocyanate resin” would necessarily exhibit the asserted superior properties.  Therefore, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Eto et al. (JP 2010-084105 A, herein English machine translation utilized for all citations) in view of Tomitani et al. (JP 2016-098288 A; also patented as JP 6417195 B2, herein English machine translation of JP 6417195 B2 utilized for all citations).
Regarding Claim 1, Eto teaches an acrylic sol composition comprising 100 parts by weight of acrylic resin; 25-250 parts by weight of ultraviolet curable resin; 15-150 parts by weight of a blocked isocyanate-containing urethane prepolymer; and a filler such as silica (Eto, [0007]-[0010], [0015]-[0019], [0021]).  Eto further teaches the blocked isocyanate-containing urethane prepolymer can be blocked with an amine blocking agent compound such as dicyclohexylamine, thereby yielding an amine-based blocked isocyanate resin (Eto, [0015]-[0018]).  It would have been obvious to one of ordinary skill in the art to select and to try an amine blocking agent compound from the finite list of viable blocking agents disclosed by Eto with a reasonable and predictable expectation of success (see MPEP 2143).  Eto also does not require and does not suggest including more than one blocked isocyanate-containing urethane prepolymer, and therefore, Eto is considered to satisfy the claim limitation “includes one amine-based blocked isocyanate resin and no other blocked isocyanate resin.”  Eto’s acrylic resin content of 100 parts by weight is identical to the claimed acrylic resin 100 parts by weight basis, and therefore, completely satisfies the claimed weight basis (see MPEP 2131.03).  Eto’s ultraviolet curable resin and blocked isocyanate-containing urethane prepolymer content ranges completely and closely encompass the claimed ranges of 80-250 and 50-110 parts by weight, respectively; and therefore, establish a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Eto remains silent regarding 100-180 parts by weight of silica as a filler.
Tomitani, however, teaches an acrylic sol composition comprising an acrylic resin, a UV curable resin, a blocked isocyanate resin, and fillers (Tomitani, [0001], [0007], [0029], [0033]).  Tomitani teaches the fillers include calcium carbonate, clay, silica, and talc; and can be used in combinations of two or more, where a suitable combination utilizes silica having high light transmission (Tomitani, [0033]).  Tomitani teaches all fillers are included in an amount of 50 to 800 parts by mass based on 100 parts by mass of the acrylic resin (Tomitani, [0033]).  Tomitani’s filler range completely encompasses the claimed silica range of 100 to 180 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Furthermore, it would have been obvious to one of ordinary skill in the art to have utilized a suitable combination of fillers (such as calcium carbonate and silica) that includes the silica as a fractional amount of the total 50 to 800 parts by mass with a reasonable and predictable expectation of success (see MPEP 2143, Tomitani, [0033]).
Since Eto and Tomitani both disclose similar acrylic sol compositions comprising fillers such as silica, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added silica filler in a content range that renders obvious the claimed range to yield an acrylic sol composition that achieves high light transmission, maintains sufficient coating workability, and maintains sufficient adhesiveness as taught by Tomitani (Tomitani, [0033]).
Regarding Claim 3, modified Eto further teaches the acrylic sol composition further comprises a polymerization initiator and a latent curing agent (Eto, [0008], [0013]-[0014]).  Modified Eto teaches an example acrylic sol composition that comprises the polymerization initiator in an amount of 0.5-50 parts by weight relative to 100 parts by weight of the acrylic resin (Eto, [0008], [0013]).  Modified Eto’s polymerization initiator range fully encompasses the claimed range of 1-10 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Modified Eto further teaches the acrylic sol composition comprises the latent curing agent in an amount of 2.5-10 parts by weight based on 100 parts by weight of the acrylic resin (Eto, [0014]).  Modified Eto’s latent curing agent range overlaps with the claimed range of 10-80 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Eto et al. (JP 2010-084105 A, herein English machine translation utilized for all citations) in view of Tomitani et al. (JP 2016-098288 A; JP 6417195 B2 English machine translation utilized for all citations) as applied to claim 1 above, and in further view of Takahashi et al. (US 2004/0242748 A1).
Regarding Claim 2, modified Eto teaches the acrylic sol composition as discussed above for claim 1.  Modified Eto teaches the fillers include calcium carbonate, clay, silica, and talc; and can be used in combinations of two or more, where a suitable combination utilizes silica having high light transmission (Eto, [0019], [0021], Tomitani, [0033]).
Modified Eto remains silent regarding surface-treated calcium carbonate as a filler.
Takahashi, however, teaches surface treated calcium carbonate for use in acrylic plastisol resins that can comprise acrylic resin, curing agents, blocked-type resins, and silica fillers (Takahashi, [0001], [0014], [0026]-[0032], [0085]-[0095]).  Takahashi teaches the surface treated calcium carbonate is included in a most preferred range of 10 to 200 parts by weight based on 100 parts by weight of acrylic resin (Takahashi, [0096]-[0097]).  Takahashi’s surface treated calcium carbonate range encompasses the claimed silica range of 80 to 160 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  
Since modified Eto and Takahashi both disclose similar acrylic sol compositions comprising fillers that include calcium carbonate and silica, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Takahashi’s surface treated calcium carbonate as modified Eto’s calcium carbonate filler to yield an acrylic sol composition that exhibits excellent slip resistance, excellent slump resistance, and a good balance of these properties as taught by Takahashi (Takahashi, [0001], [0085], [0097], [0164]).  Furthermore, it would have been obvious to one of ordinary skill in the art to have utilized a suitable combination of fillers (such as calcium carbonate and silica) that includes the surface treated calcium carbonate in the amount of 10-200 parts by weight and silica as a fractional remainder of the total 50 to 800 parts by mass with a reasonable and predictable expectation of success (see MPEP 2143, Tomitani, [0033], Takahashi, [0096]).
Regarding Claim 4, modified Eto further teaches the acrylic sol composition further comprises a polymerization initiator and a latent curing agent (Eto, [0008], [0013]-[0014]).  Modified Eto teaches an example acrylic sol composition that comprises the polymerization initiator in an amount of 0.5-50 parts by weight relative to 100 parts by weight of the acrylic resin (Eto, [0008], [0013]).  Modified Eto’s polymerization initiator range fully encompasses the claimed range of 1-10 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Modified Eto further teaches the acrylic sol composition comprises the latent curing agent in an amount of 2.5-10 parts by weight based on 100 parts by weight of the acrylic resin (Eto, [0014]).  Modified Eto’s latent curing agent range overlaps with the claimed range of 10-80 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 5, Eto teaches an acrylic sol composition comprising 100 parts by weight of acrylic resin; 25-250 parts by weight of ultraviolet curable resin; 15-150 parts by weight of a blocked isocyanate-containing urethane prepolymer; and fillers such as calcium carbonate and silica that can be used in combination (Eto, [0007]-[0010], [0015]-[0019], [0021]).  Eto further teaches the blocked isocyanate-containing urethane prepolymer can be blocked with an amine blocking agent compound such as dicyclohexylamine, thereby yielding an amine-based blocked isocyanate resin (Eto, [0015]-[0018]).  It would have been obvious to one of ordinary skill in the art to select and to try an amine blocking agent compound from the finite list of viable blocking agents disclosed by Eto with a reasonable and predictable expectation of success (see MPEP 2143).  Eto also does not require and does not suggest including more than one blocked isocyanate-containing urethane prepolymer, and therefore, Eto is considered to satisfy the claim limitation “includes one amine-based blocked isocyanate resin and no other blocked isocyanate resin.”  Eto’s acrylic resin content of 100 parts by weight is identical to the claimed acrylic resin 100 parts by weight basis, and therefore, completely satisfies the claimed weight basis (see MPEP 2131.03).  Eto’s ultraviolet curable resin and blocked isocyanate-containing urethane prepolymer content ranges completely and closely encompass the claimed ranges of 80-250 and 50-110 parts by weight, respectively; and therefore, establish a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Eto remains silent regarding 100-180 parts by weight of silica as a filler.
Tomitani, however, teaches an acrylic sol composition comprising an acrylic resin, a UV curable resin, a blocked isocyanate resin, and fillers (Tomitani, [0001], [0007], [0029], [0033]).  Tomitani teaches the fillers include calcium carbonate, clay, silica, and talc; and can be used in combinations of two or more, where a suitable combination utilizes silica having high light transmission (Tomitani, [0033]).  Tomitani teaches all fillers are included in an amount of 50 to 800 parts by mass based on 100 parts by mass of the acrylic resin (Tomitani, [0033]).  Tomitani’s filler range completely encompasses the claimed silica range of 100 to 180 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Furthermore, it would have been obvious to one of ordinary skill in the art to have utilized a suitable combination of fillers (such as calcium carbonate and silica) that includes the silica as a fractional amount of the total 50 to 800 parts by mass with a reasonable and predictable expectation of success (see MPEP 2143, Tomitani, [0033]).
Since Eto and Tomitani both disclose similar acrylic sol compositions comprising fillers such as silica, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added silica filler in a content range that renders obvious the claimed range to yield an acrylic sol composition that achieves high light transmission, maintains sufficient coating workability, and maintains sufficient adhesiveness as taught by Tomitani (Tomitani, [0033]).
Modified Eto teaches the fillers include calcium carbonate, clay, silica, and talc; and can be used in combinations of two or more, where a suitable combination utilizes silica having high light transmission (Eto, [0019], [0021], Tomitani, [0033]).  Modified Eto remains silent regarding 80 to 160 parts by weight of surface-treated calcium carbonate as a filler.
Takahashi, however, teaches surface treated calcium carbonate for use in acrylic plastisol resins that can comprise acrylic resin, curing agents, blocked-type resins, and silica fillers (Takahashi, [0001], [0014], [0026]-[0032], [0085]-[0095]).  Takahashi teaches the surface treated calcium carbonate is included in a most preferred range of 10 to 200 parts by weight based on 100 parts by weight of acrylic resin (Takahashi, [0096]-[0097]).  Takahashi’s surface treated calcium carbonate range encompasses the claimed silica range of 80 to 160 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  
Since modified Eto and Takahashi both disclose similar acrylic sol compositions comprising fillers that include calcium carbonate and silica, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Takahashi’s surface treated calcium carbonate as modified Eto’s calcium carbonate filler to yield an acrylic sol composition that exhibits excellent slip resistance, excellent slump resistance, and a good balance of these properties as taught by Takahashi (Takahashi, [0001], [0085], [0097], [0164]).  Furthermore, it would have been obvious to one of ordinary skill in the art to have utilized a suitable combination of fillers (such as calcium carbonate and silica) that includes the surface treated calcium carbonate in the amount of 10-200 parts by weight and silica as a fractional remainder of the total 50 to 800 parts by mass with a reasonable and predictable expectation of success (see MPEP 2143, Tomitani, [0033], Takahashi, [0096]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782